DETAILED ACTION
This action is in response to communication filed on 2/10/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190327033 A1, [0041] In one embodiment, the retransmission request includes the first serial number and an identifier of the unreceived segment of the data packet identified by the first serial number.
ii. US 7080158 B1, Abstract, A caching technique uses an interceptor situated between the client and the destination server to redirect client requests to a cache server. Specifically, the client transmits a request message that includes a reference to the intended destination server. The interceptor receives the client request and, based on the intended destination server, selects an appropriate cache server to handle the request. The interceptor then sends a response to the client including references to the cache server and to the intended destination server. Upon receiving the response, the client contacts the cache server directly using the reference included in the response.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446